Title: To Thomas Jefferson from Benjamin Hawkins, 12 April 1792
From: Hawkins, Benjamin
To: Jefferson, Thomas


          
            Sir
            Mrs. Houses 12 of April 1792
          
          Crawford McLintock & Co. of Glasgow had a store in Warren County, before the revolution, near the place of my residence, and there was some money due them for merchandize sold there. Mr. Robert Turnbull of Petersburg has collected, or secured to be collected, a considerable part, if not the whole, of the debts. I know that he collected, or secured to be collected, more than one hundred pounds from One gentleman.
          I have not heared of any suit in that part of the State brought by a British creditor, But I have heared in several instances, that the people indebted, have renewed their obligations, to their creditors, since the termination of the war, on terms mutually agreed upon.
          You will have an opportunity to see all the confiscation Laws of North Carolina in the revised code published under the direction of James Iredell.
          The vague terms used in the treaty to discribe the persons attached to great Britain, and that of Real British subjects has been productive in that State of some doubtful interpretations of the treaty. But the Treaty by a Law passed at Tarborough before the adoption of the present Constitution of the U.S. was declared to be “a part of the Law of the Land,” and I imagine it has been taken notice of accordingly by the Judges.
          I know nothing of the case you mention Bayard vs Singleton. But if Mr. Bayard in right of himself, or what I conjecture in right of his wife holding property from her father, brought the suit, They were neither of them real British Subjects; If by that expression is meant persons born in and resident in Great Britain, They were both natives of America and Mr. Cornell the father was banished by name and his property Confiscated.
          Mr. Grove informed me he knew of some instances wherein British creditors had moved in the courts in the port of the State where he lived. He could not particularise, But he said he thinks one suit was against Mr. James Hog as Executor to his brother—. I have the honor to be very sincerely Dear Sir your most obt servt.,
          
            Benjamin Hawkins
          
         